NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

JOSE L. SERRANO RAMOS,
Claimcm,t-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, "

Respondent-Appellee.

2()11-7169

Petition for review of the United States Court of Ap-
peals for Veterans Claims in case no. 10-0367, Judge
Mary J. Schoelen.

ON MOTION

ORDER

The court construes Jose L. Serrano Ramos’s submis-
sion of his informal brief as a motion to reinstate his
appeal

SERRANO RAMOS v. SI-HNSEKI 2

On October 28, 2011, this appeal was dismissed for
failure to file a brief. Ramos has now submitted his
informal brief.

Accordingly,

IT Is ORDERED THAT:

(1) The motion is granted The mandate is recalled,
the court's dismissal order is vacated, and the appeal is

reinstated.

(2) The Secretary’s brief is due within 40 days from
the date of filing of this order.

FOR THE CoURT

HAY 2 2 2012 /S/ Jan H@rbaly
Date J an Horbaly
Clerk

cc: Jose L. Serrano Ramos
Kent C. Kiffner, Esq. (lnformal Brief Enclosed)

s25

F|LED
U.S. COUFIT OF APPEALS FOH
THE FEDER.'\L CERCUIT

MAY 22 2012

JAN HUHBALY
CLERK